Citation Nr: 1015957	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for seizures, diagnosed 
as epilepsy and focal seizure disorder.

2.  Entitlement to a compensable rating for patellofemoral 
syndrome and reflex sympathetic dystrophy of the left knee, 
to include the propriety of the reduction from 20 to zero 
percent, effective from November 1, 2009.

3.  Entitlement to a compensable rating for patellofemoral 
syndrome and reflex sympathetic dystrophy of the right knee, 
to include the propriety of the reduction from 20 to zero 
percent, effective from November 1, 2009.

4.  Entitlement to compensation for multiple noncompensable 
non-service-connected disabilities under 38 C.F.R. § 3.324.




REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 
1992.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to separate ratings in excess of 20 
percent for bilateral patellofemoral syndrome is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was discharged from the military in October 
1992.  

2.  The evidence indicates that the Veteran experienced 
seizures, later diagnosed as epilepsy, within one year of 
October 1992.  





CONCLUSION OF LAW

The Veteran's seizures, diagnosed as epilepsy and focal 
seizure disorder, are presumed to have been incurred during 
active military service.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Entitlement to Service Connection for Seizures

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations governing service 
connection discussed above, the incurrence of certain chronic 
disorders in service, to include epilepsy and other organic 
diseases of the nervous system, will be presumed if the 
disease was manifest to a compensable degree within one year 
after discharge from active service even if there is no 
record of such a disorder while in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

On this basis, the Board concludes that service connection 
should be granted.  In this case, the Veteran's service 
treatment records reflect that she at least twice sought 
treatment for potential head traumas.  First, in February 
1990, she received treatment after falling unconscious during 
physical training.  Witnesses present at that time stated 
that she was unconscious for approximately 10 minutes and may 
have hit her head.  However, no seizure type activity was 
observed.  

Next, in August 1991, she again received treatment in 
response to complaints of headaches and occasional light-
headedness after she hit her head on a wooden bunk frame 
while on leave.  However, she denied any dizziness, slurred 
speech or numbness.  Notably, subsequent treatment also 
recorded a possible allergic reaction to medication she was 
taking for post-concussion headaches.  However, the nature of 
this treatment was not specified.  

The Veteran ultimately was reviewed by a physical evaluation 
board following disorders to her knees which ostensibly led 
to her discharge.  However, seizures were not noted during 
the evaluation board investigation, and a separation physical 
examination before her release from active duty in October 
1992 was not present in the claims file. 

The first treatment records related to a neurological 
disorder are not until April 1996, where the Veteran 
underwent a neurological evaluation following a motor vehicle 
accident in September 1995.  She also complained of "memory 
lapses" to a treating physician in August 1996.  

However, the record also includes statements from the 
Veteran's mother, brother husband and others from August 2006 
indicating that the Veteran began to experience "staring 
spells" and blackouts beginning in 1992 and 1993.  
Specifically, these episodes were described leaving her in a 
"comatose state" that required her mother to dress her 
"like an infant."  These episodes were also described as 
"mild seizures" that include numbness in her arms and hands 
and memory loss.  

The Veteran's treatment records since 1996 corroborate the 
assertions of the Veteran and her family, although they are 
not conclusive.  Specifically, when her symptoms were 
reviewed by a neurological specialist in August 1999, where 
she claimed to have been told that she was diagnosed with 
seizures in the past, the assessment was not conclusive.  
Moreover, while an MRI of the brain in December 1998 
indicated no abnormalities, an electroencephalogram conducted 
in January 1999 was abnormal based on a disorganized 
background, fast activity and mild slowing indicative of a 
generalized disturbance in brain function.  

Although neurology consultations in March and May 2005 do not 
indicate the presence of seizures, evaluations conducted in 
June and December 2006, as well as a VA examination in 
October 2006, unequivocally diagnose the Veteran with 
epilepsy.  Additionally, these evaluations also indicate that 
she was taking medication for this disorder.  

Moreover, in May 2008, an attending VA physician personally 
observed two of these neurological events, which were 
characterized by short periods of inability to be aroused, 
unresponsiveness to deep nail or sternal pressure and 
heightened blood pressure.  

While the treating physicians have only postulated and have 
not provided an opinion as to whether these seizures were 
related to any possible head trauma while on active duty, the 
Board notes that the characteristics of the seizures observed 
in May 2008 are similar to what the Veteran's friends and 
family described observing in 1992.

It is true that, as lay persons, the Veteran and her friends 
and family are not competent to offer opinions on medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993).  However, the Veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to her through her senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board may 
conclude that a disorder existed at the time of the observed 
symptoms if those symptoms later form the basis for a 
clinical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Therefore, based on the lay 
testimony, the Board concludes that the Veteran was 
experiencing epileptic seizures in 1992 and 1993, and within 
one year of her release form active duty.  



Indeed, reference is made to the November 2008 VA examination 
report that, on review of the record and the lay statements, 
determined that the Veteran's epilepsy had its onset in 1990.  
An October 2006 VA examination report made a similar 
conclusion.  There is no evidence that contradicts these 
findings.

The Board also concludes that the Veteran's epilepsy was to a 
compensable level in 1992.  Epileptic seizures are rated 
under a general rating formula encompassing all variants.  In 
order to warrant a compensable rating for epileptic seizures, 
the evidence must show only a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124(a), DC 8914 
(2009).  In this case, the Board has concluded that the 
Veteran's diagnosis of epilepsy can be traced back to 1992.  
Accordingly, her disorder was at a compensable level within 
one year of her release from active duty.  

Therefore, when weighing the competent evidence and resolving 
any reasonable doubt in favor of the Veteran, the Board 
concludes that her epilepsy was manifest to a compensable 
level within one year of her release from active duty and, 
under 38 C.F.R. §38 U.S.C.A. §§ 3.307 and 3.309 (2009), 
service connection is granted.  


ORDER

Service connection for seizures, diagnosed as epilepsy and 
focal seizure disorder is granted.


REMAND

The documentation in the Veteran's claims file indicates that 
she submitted a claim seeking a rating in excess of 20 
percent (for each knee) for her service-connected bilateral 
knee patellofemoral syndrome in October 2008.  On June 16, 
2009, the RO denied the claim and instead proposed to reduce 
her rating to 0 percent in each knee.  At that time, the RO 
also notified her of the 60 days she had to submit new 
evidence and her right to a hearing to contest the proposed 
reduction pursuant to 38 C.F.R. § 3.105(e) (2009).  

The RO reduced her rating to zero (0) percent for each knee 
in an August 2009 decision, effective from November 1, 2009.  
The RO also denied entitlement to compensation for multiple 
noncompensable non-service-connected disabilities under 38 
C.F.R. § 3.324.  Although she submitted a Notice of 
Disagreement (NOD) to the August 2009 decision the following 
October, no Statement of the Case was issued in response to 
this NOD.  

In this case, the proper action is to REMAND the issue to the 
RO for appropriate action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999) ("[t]hus, the next step was for the 
RO to issue an SOC on the denial of the . . . claim, and the 
Board should have remanded that issue to the RO, not referred 
it there, for issuance of that SOC").  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his attorney 
an SOC on the issues of entitlement to a 
compensable rating for patellofemoral 
syndrome and reflex sympathetic dystrophy 
of the left knee, to include the 
propriety of the reduction from 20 to 
zero percent, effective from November 1, 
2009; entitlement to a compensable rating 
for patellofemoral syndrome and reflex 
sympathetic dystrophy of the right knee, 
to include the propriety of the reduction 
from 20 to zero percent, effective from 
November 1, 2009; and, entitlement to 
compensation for multiple noncompensable 
non-service-connected disabilities under 
38 C.F.R. § 3.324

2.  The Veteran and her attorney should 
be clearly advised of the need to file a 
substantive appeal if she wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


